



EXHIBIT 10.17
2013 Equity Compensation Plan
KEYCORP 2013 EQUITY COMPENSATION PLAN
 
1.        EFFECTIVE DATE; PURPOSE; TERM; PRIOR PLANS/
 
(a)
The Corporation hereby establishes an equity compensation plan to be known as
the KeyCorp 2013 Equity Compensation Plan. The Plan is effective as of March 14,
2013 (the “Effective Date”), subject to the approval of the Plan by the
shareholders of the Corporation (the date of such shareholder approval being the
“Approval Date”). Definitions of capitalized terms used in the Plan are
contained in Section 2 of the Plan.

 
(b)
The Plan is intended to promote the interests of the Corporation and its
shareholders by providing equity-based incentives for effective service and high
levels of performance to Employees and Directors selected by the Committee. To
achieve these purposes, the Corporation may grant Awards to selected Employees
and Directors in accordance with the terms and conditions hereinafter set forth.

 
(c)
No Award may be granted under the Plan after the day immediately preceding the
tenth (10th) anniversary of the Effective Date, or such earlier date as the
Board shall determine. The Plan will remain in effect with respect to
outstanding Awards until no Awards remain outstanding.

 
(d)
If the Company’s shareholders approve the Plan, the KeyCorp Deferred Equity
Allocation Plan (the “Deferred Equity Allocation Plan”), the KeyCorp Directors’
Deferred Share Plan (the “Directors’ Deferred Share Plan”) and the KeyCorp 2010
Equity Compensation Plan (collectively, the “Prior Plans”) each will terminate
in its entirety effective on the Approval Date and all Common Shares authorized
for issuances under the Prior Plans but which are not yet subject to awards
under the Prior Plans will be canceled and no longer be available for issuance
as awards; provided that all outstanding awards under each of the Prior Plans as
of the Approval Date shall remain outstanding and shall be administered and
settled in accordance with the provisions of the applicable Prior Plan.

2.        DEFINITIONS.
2.1      1934 ACT.  The term “1934 Act” shall mean the Securities Exchange Act
of 1934, as amended.
2.2      ACQUISITION PRICE.  The term “Acquisition Price” with respect to
Restricted Stock and Restricted Stock Units shall mean such amount, if any,
required by applicable law or as may be otherwise specified by the Committee in
the Award Instrument with respect to the Restricted Stock or Restricted Stock
Units as the consideration to be paid by the Participant for the Restricted
Stock or Restricted Stock Units.
2.3      APPROVAL DATE.  The term “Approval Date” shall mean the date that the
Plan is approved by the shareholders of the Corporation.
 
2.4      AWARD.  The term “Award” shall mean an award granted under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or Other Awards.
2.5      AWARD INSTRUMENT.  The term “Award Instrument” shall mean a writing
evidencing an Award in such form and with such provisions as the Committee may
prescribe, including, without limitation, an agreement to be executed by the
Participant and the Corporation, a certificate issued by the Corporation, a
sub-plan established under the Plan or a letter executed by the Committee or its
designee. An Award Instrument may be in an electronic medium, may be limited to
notation on the books and records of the Corporation and, unless otherwise
determined by the Committee, need not be signed by a representative of the
Corporation or the Participant. Acceptance of the Award Instrument by a
Participant constitutes agreement to the terms of the Award evidenced thereby.
2.6      BASE PRICE.  The term “Base Price” with respect to a Free-Standing SAR
shall mean the price specified in an Award of the Free-Standing SAR to be used
as the basis for determining the amount to which a holder of the Free-Standing
SAR is entitled upon the exercise of the Free-Standing SAR.





--------------------------------------------------------------------------------





2.7      BOARD.  The term “Board” shall mean the Board of Directors of the
Corporation.
2.8      CHANGE OF CONTROL.  Unless otherwise provided in the relevant Award
Instrument or a Deferred Compensation Plan, a “Change of Control” shall be
deemed to have occurred if there is a Change of Control under any of clauses
(a), (b), (c), or (d) below. For these purposes, the Corporation will be deemed
to have become a subsidiary of another corporation if any other corporation
(which term shall, for all purposes of this Section 2.8, include, in addition to
a corporation, a limited liability company, partnership, trust, or other
organization) owns, directly or indirectly, 50 percent or more of the total
combined outstanding voting power of all classes of stock of the Corporation or
any successor to the Corporation.
 
 
(a)
A Change of Control will have occurred under this clause (a) if the Corporation
is a party to a transaction pursuant to which the Corporation is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation
and either:

 
(i)
immediately after giving effect to that transaction, less than 65% of the then
outstanding voting securities of the surviving or resulting corporation or (if
the Corporation becomes a subsidiary in the transaction) of the ultimate parent
of the Corporation represent or were issued in exchange for voting securities of
the Corporation outstanding immediately prior to the transaction, or

 
(ii)
immediately after giving effect to that transaction, individuals who were
directors of the Corporation on the day before the first public announcement of
(x) the pendency of the transaction or (y) the intention of any person or entity
to cause the transaction to occur, cease for any reason to constitute at least
51% of the directors of the surviving or resulting corporation or (if the
Corporation becomes a subsidiary in the transaction) of the ultimate parent of
the Corporation.

 
(b)
A Change of Control will have occurred under this clause (b) if a tender or
exchange offer shall be made and consummated for 35% or more of the outstanding
voting stock of the Corporation or any Person is or becomes the beneficial owner
of 35% or more of the outstanding voting stock of the Corporation or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as adopted under the 1934 Act, disclosing the acquisition of
35% or more of the outstanding voting stock of the Corporation in a transaction
or series of transactions by any Person.

 
(c)
A Change of Control will have occurred under this clause (c) if either:

 
(i)
without the prior approval, solicitation, invitation, or recommendation of the
Board any person or entity makes a public announcement of a bona fide intention
(A) to engage in a transaction with the Corporation that, if consummated, would
result in a Change Event (as defined below in this clause (c)), or (B) to
“solicit” (as defined in Rule 14a-1 under the 1934 Act) proxies in connection
with a proposal that is not approved or recommended by the Board, or

 
 
(ii)
any person or entity publicly announces a bona fide intention to engage in an
election contest relating to the election of directors of the Corporation
(pursuant to Regulation 14A, including Rule 14a-11, under the 1934 Act),

AND,
at any time within the 24-month period immediately following the date of the
announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of the Corporation (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof
unless both (A) the election, or the nomination for election by the
Corporation’s shareholders, of each new director was approved by a vote of at
least two-thirds of the Incumbent Directors in office at the time of the
election or nomination for election of such new director, and (B) prior to the
time that the Incumbent Directors no longer constitute a majority of the Board,
the Incumbent Directors then in office, by a vote of at least 75% of their
number, reasonably determine in good faith that the change in Board membership
that has occurred





--------------------------------------------------------------------------------





before the date of that determination and that is anticipated to thereafter
occur within the balance of the 24-month period to cause the Incumbent Directors
to no longer be a majority of the Board was not caused by or attributable to, in
whole or in any significant part, directly or indirectly, proximately or
remotely, any event under subclause (i) or (ii) of this clause (c).
For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):
 
 
(x)
A tender or exchange offer shall be made for 25% or more of the outstanding
voting stock of the Corporation or any Person is or becomes the beneficial owner
of 25% or more of the outstanding voting stock of the Corporation or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form,
or report), each as adopted under the 1934 Act, disclosing the acquisition of
25% or more of the outstanding voting stock of the Corporation in a transaction
or series of transactions by any Person.

 
(y)
The Corporation is a party to a transaction pursuant to which the Corporation is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation and, after giving effect to such transaction, less than 50%
of the then outstanding voting securities of the surviving or resulting
corporation or (if the Corporation becomes a subsidiary in the transaction) of
the ultimate parent of the Corporation represent or were issued in exchange for
voting securities of the Corporation outstanding immediately prior to such
transaction or less than 51% of the directors of the surviving or resulting
corporation or (if the Corporation becomes a subsidiary in the transaction) of
the ultimate parent of the Corporation were directors of the Corporation
immediately prior to such transaction.

 
(z)
There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Corporation.

 
(d)
A Change of Control will have occurred under this clause (d) if there is a sale,
lease, exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Corporation.

2.9       CODE.  The term “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.
2.10     COMMITTEE.  The term “Committee” shall mean the Compensation and
Organization Committee of the Board or such other committee or subcommittee as
may be designated by the Board from time to time to administer the Plan. The
Committee shall consist solely of at least three directors each of whom qualify
as a Non-Employee Director and “outside director” within the meaning of
Section 162(m) of the Code, and satisfies any applicable standards of
independence under the federal securities and tax laws and the listing standards
of the New York Stock Exchange (“NYSE”) or any other national securities
exchange on which the Common Shares are listed as in effect from time to time.
2.11     COMMON SHARES.  The term “Common Shares” shall mean common shares of
the Corporation, with a par value of $1.00 each.
2.12     CORPORATION.  The term “Corporation” shall mean KeyCorp and its
successors, including the surviving or resulting corporation of any merger of
KeyCorp with or into, or any consolidation of KeyCorp with, any other
corporation or corporations.
2.13     COVERED EMPLOYEE.  The term “Covered Employee” shall mean an Employee
who is, or is determined by the Committee to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Code (or any successor
provision).
2.14     DEFERRED COMPENSATION PLANS.  The term “Deferred Compensation Plans”
shall mean the Existing Deferral Plans and any other plan, agreement or program
of the Corporation that is now or hereafter intended to provide Employees or
Directors with the opportunity or obligation to defer the payment or delivery of
compensation earned by or awarded to them, but only if and to the extent that
such plan (a) has been determined





--------------------------------------------------------------------------------





by the Board to be covered by this Plan as a Deferred Compensation Plan, (b) has
not been separately approved by the Corporation’s shareholders, and (c) is not a
plan that is qualified under Section 401(a) of the Code.
2.15     DEFERRED EQUITY ALLOCATION PLAN.  The term “Deferred Equity Allocation
Plan” shall have the meaning set forth in Section 1(d) of the Plan.
2.16     DIRECTOR. The term “Director” means any individual who is a member of
the Board who is not an Employee.
2.17     DIRECTORS’ DEFERRED SHARE PLAN.  The term “Directors’ Deferred Share
Plan” shall have the meaning set forth in Section 1(d) of the Plan.
 
2.18     DISABILITY. The term “Disability” with respect to an Employee shall
mean shall mean (1) a physical or mental disability which prevents the Employee
from performing the duties the Employee was employed to perform for the
Corporation or Subsidiary employing such Employee when such disability
commenced, (2) has resulted in the Employee’s absence from work for 180
qualifying days, and (3) application has been made for the Employee’s disability
coverage under the KeyCorp Long Term Disability Plan, and such Disability
results in the Participant’s termination of employment.
2.19     EFFECTIVE DATE.  The term “Effective Date” shall have the meaning set
forth in Section 1(a) of the Plan.
2.20     EMPLOYEE.  The term “Employee” shall mean any individual employed by
the Corporation or by any Subsidiary and shall include officers as well as all
other employees of the Corporation or of any Subsidiary (including employees who
are members of the Board or of the Board of Directors of any Subsidiary).
2.21     EMPLOYMENT TERMINATION DATE.  Except as otherwise determined by the
Committee, the term “Employment Termination Date” with respect to an Employee
shall mean the first date on which the Employee is no longer employed by the
Corporation or any Subsidiary.
2.22     EXERCISE PRICE.  The term “Exercise Price” with respect to an Option
shall mean the price specified in the Option at which the Common Shares subject
to the Option may be purchased by the holder of the Option.
2.23     EXISTING DEFERRAL PLANS.  The term “Existing Deferral Plans” shall mean
the KeyCorp Deferred Savings Plan, The KeyCorp Deferred Bonus Plan, the KeyCorp
Signing Bonus Plan, and such other deferred compensation plans as KeyCorp shall
from time to time establish.
2.24     FAIR MARKET VALUE.  Except as otherwise determined by the Committee at
the time of the grant of an Award in accordance with Section 409A of the Code,
the term “Fair Market Value” with respect to Common Shares shall mean:
 
 
(a)
if the Common Shares are traded on a national securities exchange, the closing
price per Common Share on that national exchange on the date for which the
determination of fair market value is made or, if there are no sales of Common
Shares on that date, then on the next preceding date on which there were any
sales of Common Shares; or

 
(b)
if the Common Shares are not traded on a national securities exchange, the fair
market value of the Common Shares as determined in good faith by the Committee.
The Committee is authorized to adopt another fair market value pricing method,
provided such method is stated in the Award Instrument, and is in compliance
with the fair market value pricing rules set forth in Section 409A of the Code.

2.25     FREE-STANDING STOCK APPRECIATION RIGHT.  The term “Free-Standing Stock
Appreciation Right” or “Free-Standing SAR” shall mean an SAR granted to a
Participant that is not granted in tandem with an Option that entitles the
holder thereof to receive from the Corporation, upon exercise of the
Free-Standing SAR or any portion of the Free-Standing SAR, an amount equal to
100%, or such lesser percentage as the Committee may determine at the time of
grant of the Free-Standing SAR, of the excess, if any, measured at the time of
the exercise of the Free-Standing SAR, of
 





--------------------------------------------------------------------------------





 
(a)
the aggregate Fair Market Value of the Common Shares underlying the
Free-Standing SARs being exercised over

 
 
(b)
the aggregate Base Price of those Common Shares underlying the Free-Standing
SARs being exercised.

2.26     GOOD REASON.  The term “Good Reason” shall have the meaning given to it
in any change in control agreement between the Corporation and the Employee. If
no such agreement exists or if such agreement does not contain a definition of
“Good Reason”, an Employee shall be deemed to have “Good Reason” to terminate
the Employee’s employment with the Corporation or a Subsidiary under this Plan
if, within two years after the occurrence of a Change of Control, either or both
of the events listed in clauses (a) and (b) of this Section 2.26 occurs without
the written consent of the Employee:
 
 
(a)
following notice by the Employee to the Corporation and an opportunity by the
Corporation to cure, the Employee determines in good faith that the Employee’s
position, responsibilities, duties, or status with the Corporation are at any
time materially less than or reduced from those in effect before the Change of
Control or that the Employee’s reporting relationships with superior Employee
officers have been materially changed from those in effect before the Change of
Control; or

 
(b)
The Corporation’s headquarters is relocated outside of the greater Cleveland
metropolitan area (but this clause (b) shall apply only if the Corporation’s
headquarters was the Employee’s principal place of employment before the Change
of Control).

For purposes of clause (a), the Corporation will be deemed to have had an
opportunity to cure and to have failed to effect a cure if the circumstance
otherwise constituting Good Reason persists (as determined in good faith by the
Employee, whose determination shall be conclusive) for more than seven calendar
days after the Employee has given notice to the Corporation of the existence of
that circumstance.
2.27     INCENTIVE STOCK OPTION.  The term “Incentive Stock Option” shall mean
an Option intended by the Committee to qualify as an “incentive stock option”
within the meaning of Section 422 of the Code (or any successor provision).
2.28     NON-EMPLOYEE DIRECTOR.  The term “Non-Employee Director” shall mean a
director who is a “Non-Employee Director” of the Corporation within the meaning
of Rule 16b-3.
2.29     NONQUALIFIED OPTION.  The term “Nonqualified Option” shall mean an
Option intended by the Committee not to qualify as an “incentive stock option”
under Section 422 of the Code (or any successor provision) or an Option intended
by the Committee to qualify as an “incentive stock option” under Section 422 of
the Code but that fails to so qualify.
2.30     OPTION.  The term “Option” shall mean an Award entitling the holder
thereof to purchase a specified number of Common Shares at a specified price
during a specified period of time.
2.31     OPTION EXPIRATION DATE.  The term “Option Expiration Date” with respect
to any Option shall mean the date selected by the Committee after which, except
as provided in Section 12.4 of the Plan, in the case of the death of the
Participant to whom the Option was granted, the Option may not be exercised.
2.32     OTHER AWARD.  The term “Other Award” shall mean an Award granted
pursuant to Section 11 of the Plan.
2.33     PARTICIPANT.  The term “Participant” shall mean any eligible Employee
or Director who holds one or more outstanding Awards.
 
2.34     PERFORMANCE GOAL.  The term “Performance Goal” shall mean the
measurable performance goal or goals specified by the Committee in connection
with the grant of Performance Shares or Performance Units, or when so determined
by the Committee, Options, SARs, Restricted Stock, Restricted Stock Units, Other
Awards or dividend equivalents, pursuant to the Plan. Performance Goals may be
described in terms of Corporation-wide objectives or objectives that are related
to the performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Corporation or Subsidiary in which an
Employee is employed. The Performance Goals may be made relative to the
performance of one or more other companies or subsidiaries,





--------------------------------------------------------------------------------





divisions, departments, regions or functions within such other companies, and
may be made relative to an index or one or more of the performance goals
themselves. The Committee may grant Awards with Performance Goals that are
either Qualified Performance-Based Awards or not Qualified Performance-Based
Awards. The Performance Goals applicable to any Qualified Performance-Based
Award to a Covered Employee will be based on one or more of, a combination of,
or ratios involving the following criteria:
 
 
(a)
return measures (earnings per share, return on equity, return on assets,
economic profit added, earnings before or after interest, taxes, depreciation
and amortization);

 
 
(b)
revenue (total revenue, gross revenue, net revenue, revenue growth);

 
 
(c)
income (gross income, net income (before or after tax), net income after cost of
capital, net interest income, noninterest income, fee income);

 
 
(d)
expense factors (noninterest expense, efficiency ratio);

 
 
(e)
balance sheet measures (loans, deposits, assets, tangible equity);

 
 
(f)
pre provision net revenue;

 
 
(g)
risk measures (net charge-offs, nonperforming assets, risk weighted assets,
classified assets, criticized assets, allowance for loan and lease losses);

 
 
(h)
share price measures (share price, share price increase, total shareholder
return);

 
 
(i)
market capitalization; and

 
 
(j)
strategic objectives (branding, mergers and acquisitions, succession management,
dynamic market response, expense reduction initiatives, risk management and
regulatory compliance).

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Goals unsuitable, the Committee may in its discretion modify such Performance
Goals or the related minimum acceptable level of achievement, in whole or in
part, as the Committee deems appropriate and equitable in order to avoid the
dilution or enlargement of awards granted with one or more of those performance
goals, including, without limitation, to exclude the effects of extraordinary
items, unusual or non-recurring events, cumulative effects of tax or accounting
changes, discontinued operations, acquisitions, divestitures and material
restructuring or asset impairment charges, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change of Control)
where such action would result in the loss of the otherwise available exemption
of the Award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Performance Goals or minimum acceptable level
of achievement with respect to such Covered Employee.
 
2.35     PERFORMANCE PERIOD.  The term “Performance Period” shall mean such one
or more periods of time, which may be of varying and overlapping durations, as
the Committee may select, within which the Performance Goals relating to one or
more Awards of Performance Shares or Performance Units are to be achieved.
2.36     PERFORMANCE SHARES.  The term “Performance Shares” shall mean an Award
denominated in Common Shares and contingent upon attainment of one or more
Performance Goals over a Performance Period.
2.37     PERFORMANCE UNITS.  The term “Performance Units” shall mean a
bookkeeping entry that records a unit equal to $1.00 awarded pursuant to
Section 10 of the Plan, which are contingent upon attainment of one or more
Performance Goals over a Performance Period.
2.38     PERSON.  The term “Person” shall mean a “person” as used in
Section 13(d) and Section 14(d)(2) of the 1934 Act.
2.39     PLAN.  The term “Plan” shall mean this KeyCorp 2013 Equity Compensation
Plan as from time to time hereafter amended in accordance with Section 22.1 of
the Plan.





--------------------------------------------------------------------------------





2.40     PRIOR PLANS.  The term “Prior Plans” shall have the meaning set forth
in Section 1(d) of the Plan.
2.41     QUALIFIED PERFORMANCE-BASED AWARD.  The term “Qualified
Performance-Based Award” shall mean any Award of Performance Shares, Performance
Units, Restricted Stock, Restricted Stock Units or Other Awards, or portion of
such Award, to a Covered Employee that is intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m) of the Code.
2.42     RESTRICTED STOCK.  The term “Restricted Stock” shall mean Common Shares
delivered to a Participant pursuant to an Award subject to such restrictions,
conditions and contingencies as the Committee may provide in the relevant Award
Instrument, including
 
 
(a)
the restriction that the Participant not sell, transfer, otherwise dispose of,
or pledge or otherwise hypothecate the Restricted Stock during the applicable
Restriction Period,:

 
 
(b)
the requirement that the Restriction Period will terminate or terminate early
upon achievement of specified Performance Goals, and

 
 
(c)
such other restrictions, conditions, and contingencies, if any, as the Committee
may provide in the Award Instrument with respect to the Restricted Stock.

2.43     RESTRICTED STOCK UNITS.  The term “Restricted Stock Units” shall mean
an Award pursuant to Section 9 of the Plan whereby a Participant receives the
right to receive Common Shares or the cash equivalent thereof at a specified
time in the future in consideration of the performance of services, but subject
to such restrictions, conditions and contingencies as the Committee may provide
in the relevant Award Instrument.
2.44     RESTRICTION PERIOD.  The term “Restriction Period” with respect to an
Award of Restricted Stock shall mean the period selected by the Committee and
specified in the Award Instrument with respect to that Restricted Stock during
which the Participant may not sell, transfer, otherwise dispose of, or pledge or
otherwise hypothecate that Restricted Stock.
 
2.45     RULE 16b-3.  The term “Rule 16b-3” shall mean Rule 16b-3 (or any
successor rule substantially to the same effect) promulgated under the 1934 Act,
as in effect from time to time.
2.46     STOCK APPRECIATION RIGHT.  The term “Stock Appreciation Right” or “SAR”
shall mean a right granted pursuant to Section 7 of the Plan and will include
Tandem Stock Appreciation Rights and Free-Standing Stock Appreciation Rights.
2.47     SUBSIDIARY.  The term “Subsidiary” shall mean any corporation,
partnership, joint venture, or other business entity in which the Corporation
owns, directly or indirectly, more than 50% of the total combined voting power
of all classes of stock (in the case of a corporation) or other ownership
interest (in the case of any entity other than a corporation).
2.48     TANDEM STOCK APPRECIATION RIGHT.  The term “Tandem Stock Appreciation
Right” or “Tandem SAR” shall mean an Award granted to a Participant with respect
to all or any part of any Option that entitles the holder thereof to receive
from the Corporation, upon exercise of the Tandem SAR and surrender of the
related Option, or any portion of the Tandem SAR and the related Option, an
amount equal to 100%, or such lesser percentage as the Committee may determine
at the time of the grant of the Tandem SAR, of the excess, if any, measured at
the time of the exercise of the Tandem SAR, of (a) the aggregate Fair Market
Value of the Common Shares subject to the Option with respect to which the
Tandem SAR is exercised over (b) the aggregate Exercise Price of those Common
Shares under the Option.
2.49     TERMINATION FOR CAUSE.    The termination of the employment of an
Employee of the Corporation or any of its Subsidiaries shall be deemed a
“Termination for Cause” if, prior to the termination of employment, any of the
following has occurred:
 
 
(a)
the Employee shall have been convicted of a felony;

 





--------------------------------------------------------------------------------





 
(b)
the Employee commits an act or series of acts of dishonesty in the course of the
Employee’s employment which are materially inimical to the best interests of the
Corporation or a Subsidiary and that constitutes the commission of a felony;

 
 
(c)
the Corporation or any Subsidiary has been ordered or directed by any federal or
state regulatory agency with jurisdiction to terminate or suspend the Employee’s
employment and such order or directive has not been vacated or reversed upon
appeal; or

 
 
(d)
after being notified in writing by the Corporation to cease any particular
Harmful Activity (as defined in Section 18), the Employee shall intentionally
continue to engage in such Harmful Activity while the Employee remains in the
employ of the Corporation or a Subsidiary.

If (x) the Corporation or any Subsidiary terminates the employment of the
Employee when it has “cause” therefor under clause (c) above, (y) the order or
directive is subsequently vacated or reversed on appeal and the vacation or
reversal becomes final and no longer subject to further appeal, and (z) the
Corporation or the Subsidiary fails to offer to reinstate the Employee to
employment within ten days of the date on which the vacation or reversal becomes
final and no longer subject to further appeal, the termination of the employment
of the Employee will not be deemed to be a “Termination for Cause.”
2.50     TERMINATION UNDER LIMITED CIRCUMSTANCES.  The term “Termination Under
Limited Circumstances” shall mean, except as otherwise set forth in the Award
Instrument, an Employee’s termination from the Corporation or any Subsidiary
under circumstances in which the Employee becomes entitled to receive: (a) a
severance under the KeyCorp Separation Pay Plan as in effect at the time of the
Employee’s termination, or (b) under circumstances under which the Employee is
entitled to receive salary continuation benefits under the terms and conditions
of an employment separation or letter agreement with the Corporation or any
Subsidiary, including, without limitation, a Change of Control Agreement.
2.51     TRANSFEREE.  The term “Transferee” shall mean, with respect to
Nonqualified Options only, any person or entity to which a Participant transfers
or assigns all or part of his or her Options with permission by the Committee.
2.52     VOLUNTARY RESIGNATION.  The term “Voluntary Resignation” means that the
Employee shall have terminated his or her employment with the Corporation and
its Subsidiaries by voluntarily resigning at his or her own instance without
having been requested to so resign by the Corporation or its Subsidiaries,
except that any resignation by the Employee will not be deemed to be a Voluntary
Resignation if, within two years after the occurrence of a Change of Control,
the Employee terminates his or her employment for Good Reason.
3.       ADMINISTRATION.  The Plan shall be administered by the Committee. The
Committee shall have authority, subject to the terms of the Plan,
 
 
(a)
to determine the Participants who are eligible to participate in the Plan, the
type, size, and terms of Awards to be granted to any Participant, the time or
times at which Awards shall be exercisable or at which restrictions, conditions,
and contingencies shall lapse, and the terms and provisions of the instruments
by which Awards shall be evidenced,

 
 
(b)
to establish any other restrictions, conditions, and contingencies on Awards in
addition to those prescribed by the Plan,

 
 
(c)
to interpret the Plan, and

 
 
(d)
to make all determinations necessary for the administration of the Plan.

The construction and interpretation by the Committee of any provision of the
Plan or any Award Instrument delivered pursuant to the Plan and any
determination by the Committee pursuant to any provision of the Plan or any
Award Instrument shall be final and conclusive. No member or alternate member of
the Committee shall be liable for any such action or determination made in good
faith.
The Committee may act only by a majority of its members. Any determination of
the Committee may be made, without a meeting, by a writing or writings signed by
all of the members of the Committee. In addition, subject to any limitations
imposed by the Committee or by applicable law, the Committee may delegate to one
or more of its





--------------------------------------------------------------------------------





members or to one or more officers of the Corporation, or to one or more agents
or advisors, such administrative duties or powers as it may deem advisable, and
the Committee or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may, by resolution, authorize one or more officers of the Corporation
to do one or both of the following on the same basis as the Committee:
(i) designate employees to be recipients of Awards under this Plan; and
(ii) determine the size of any such Awards; provided, however, that (A) the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to an Employee who is an officer, director, or more than 10%
beneficial owner of any class of the Corporation’s equity securities that is
registered pursuant to Section 12 of the 1934 Act, as determined by the
Committee in accordance with Section 16 of the 1934 Act; (B) the resolution
providing for such authorization sets forth the total number of Common Shares
such officer(s) may grant; and (C) the officer(s) shall report periodically to
the Committee regarding the nature and scope of the Awards granted pursuant to
the authority delegated.
Awards granted to Directors may be made pursuant to one or more sub-plans to
this Plan, which shall be administered by the Committee, the Board or another
committee thereof as specified in such sub-plan(s).
The Board may reserve to itself any or all of the authority or responsibility of
the Committee under the Plan or may act as the administrator of the Plan for any
and all purposes. To the extent the Board has reserved any such authority or
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this paragraph) shall include
the Board. To the extent that any action of the Board under the Plan conflicts
with any action taken by the Committee, the action of the Board shall control.
4.        ELIGIBILITY.  Awards may be granted to Employees and Directors
selected by the Committee in its sole discretion. The granting of any Award to a
Participant shall not entitle that Participant to, nor disqualify the
Participant from, participation in any other grant of an Award. 
5.        STOCK SUBJECT TO THE PLAN.
5.1       TYPE OF STOCK.  The Common Shares that may be issued and distributed
to Participants in connection with Awards granted under the Plan may be
authorized and unissued Common Shares, treasury Common Shares, or Common Shares
acquired on the open market specifically for distribution under the Plan, as the
Board may from time to time determine.
5.2     NUMBER OF SHARES AVAILABLE.  Subject to adjustment as provided in
Section 5.4 and Section 15 of the Plan, the number of Common Shares that may be
issued or transferred
 
 
(a)
upon the exercise of Options or Stock Appreciation Rights,

 
 
(b)
in payment of Restricted Stock and released from a substantial risk of
forfeiture thereof,

 
 
(c)
in payment of Restricted Stock Units,

 
 
(d)
in payment of Performance Shares or Performance Units that have been earned,

 
 
(e)
in payment of dividend equivalents paid with respect to Awards made under the
Plan,

 
 
(f)
as Other Awards or in payment of Other Awards, or

 
 
(g)
in payment of any other award pursuant to this Plan,

shall not exceed in the aggregate 86,100,000 Common Shares, plus any shares
described in Section 5.4 of the Plan. Common Shares issued under any plan
assumed by the Corporation in any corporate transaction or awards granted
pursuant to Section 20 will not count against the aggregate share limit
described in this Section 5.2.
5.3      SHARE USE.  Each Common Share issued or transferred pursuant to an
award of Options or Stock Appreciation Rights will reduce the aggregate plan
limit described above in Section 5.2 by one Common Share. Each Common Share
issued or transferred (and in the case of Restricted Stock, released from all
substantial risk of forfeiture) pursuant to an award other than Options or Stock
Appreciation Rights shall reduce the





--------------------------------------------------------------------------------





aggregate plan limit described above in Section 5.2 by 2.05 Common Shares. Any
Common Shares that again become available for issuance pursuant to this
Section 5 shall be added back to the aggregate plan limit in the same manner
such shares were originally deducted from the aggregate plan limit pursuant to
this Section 5.3 (or, in the case of Common Shares subject to an outstanding
award under a Prior Plan as of the Approval Date that again become available for
issuance pursuant to this Section 5, in the same manner such shares were
originally deducted from the share limit under the applicable Prior Plan).
5.4      ADJUSTMENTS.  The number of Common Shares available in Section 5.2
above shall be adjusted to account for Common Shares relating to any awards
granted under this Plan that expire or are forfeited. Common Shares covered by
an Award granted under the Plan shall not be counted as used unless and until
they are actually issued and distributed to an Employee and, therefore, the
total number of Common Shares available under Section 5.2 above as of a given
date shall not be reduced by any Common Shares relating to prior Awards that
have expired or have been forfeited or cancelled, and upon payment in cash of
the benefit provided by any Award granted under the Plan, any Common Shares that
were covered by that Award will be available for issuance or transfer hereunder.
In addition, the number of Common Shares available in Section 5.2 above shall be
increased by any Common Shares subject to outstanding awards under the Prior
Plans as of the Approval Date that on or after the Approval Date are forfeited,
canceled, settled in cash or otherwise terminated without the issuance of such
Common Shares. Notwithstanding anything to the contrary contained herein: (a) if
Common Shares are tendered or otherwise used in payment of the Exercise Price of
an Option, the total number of Common Shares covered by the Option being
exercised shall reduce the aggregate plan limit described above; (b) Common
Shares withheld by the Corporation to satisfy the tax withholding obligation
shall count against the aggregate plan limit described above; and (c) the number
of Common Shares covered by a Stock Appreciation Right, to the extent that it is
exercised and settled in Common Shares, and whether or not Common Shares are
actually issued and distributed to the Employee upon exercise of the Stock
Appreciation Right, shall be considered issued or transferred pursuant to the
Plan. In the event that the Corporation repurchases Common Shares with Option
proceeds, those Common Shares will not be added to the aggregate plan limit
described above. If, under the Plan, a Participant has elected to give up the
right to receive compensation in exchange for Common Shares based on Fair Market
Value (whether under a Deferred Compensation Plan or otherwise), such Common
Shares will not count against the aggregate plan limit described above.
5.5      LIMITS.  Notwithstanding anything in this Section 5 or elsewhere in the
Plan to the contrary and subject to adjustment as provided in Section 15 of the
Plan:
 
 
(a)
the aggregate number of Common Shares actually issued or transferred by the
Corporation upon the exercise of Incentive Stock Options shall not exceed
5,000,000 Common Shares;

 
 
(b)
no Employee shall be granted Options or Stock Appreciation Rights, in the
aggregate, for more than 1,000,000 Common Shares during any one calendar year;

 
 
(c)
no Employee will be granted Qualified Performance Based Awards of Restricted
Stock, Restricted Stock Units, Performance Shares or Other Awards, in the
aggregate, for more than 7,500,000 Common Shares during any one calendar year;

 
 
(d)
in no event shall any Employee in any calendar year receive Qualified
Performance-Based Awards in the form of Other Awards payable in cash under
Section 11 of the Plan having an aggregate maximum value in excess of
$7,500,000;

 
 
(e)
in no event shall any Employee in any calendar year receive Qualified
Performance-Based Awards of Performance Units having an aggregate maximum value
as of their respective dates of grant in excess of $7,500,000; and

 
 
(f)
in no event shall the aggregate grant date fair value (computed as of the date
of grant in accordance with applicable financial accounting rules) of all Awards
granted to any single Director during any single calendar year exceed an amount
equal to 300% of the Director’s cash retainer for such calendar year.

 









--------------------------------------------------------------------------------





6.        STOCK OPTIONS.
6.1       TYPE AND DATE OF GRANT OF OPTIONS.
 
(a)
The Award Instrument pursuant to which any Incentive Stock Option is granted
shall specify that the Option granted thereby shall be treated as an Incentive
Stock Option. The Award Instrument pursuant to which any Nonqualified Option is
granted shall specify that the Option granted thereby shall not be treated as an
Incentive Stock Option.

 
(b)
The day on which the Committee authorizes the grant of an Incentive Stock Option
shall be the date on which that Option is granted.

 
(c)
The day on which the Committee authorizes the grant of a Nonqualified Option
shall be considered the date on which that Option is granted, unless the
Committee specifies a later date.

 
(d)
The Committee reserves the discretion after the date of grant of an Option to
provide for (i) the availability of a loan at exercise; or (ii) the right to
tender in satisfaction of the Exercise Price nonforfeitable, unrestricted Common
Shares, which are already owned by the Employee and have a value at the time of
exercise that is equal to the Exercise Price.

 
(e)
Options granted under the Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may be
granted only to Employees who meet the definition of “employees” under
Section 3401(c) of the Code.

6.2       EXERCISE PRICE.  The Exercise Price under any Option shall be not less
than the Fair Market Value of the Common Shares subject to the Option on the
date the Option is granted.
6.3       OPTION EXPIRATION DATE.  The Option Expiration Date under any Option
shall be not later than ten years from the date on which the Option is granted.
6.4       EXERCISE OF OPTIONS. 
 
(a)
Except as otherwise provided in Section 12 of the Plan, an Option may be
exercised only while the Participant to whom the Option was granted is in the
employ or service of the Corporation or of a Subsidiary. Subject to this
requirement, each Option shall become exercisable in one or more installments at
the time or times provided in the Award Instrument evidencing the Option. A
Participant to whom an Option is granted or, with respect to Nonqualified
Options, the Participant’s Transferee may exercise the Option from time to time,
in whole or in part, up to the total number of Common Shares with respect to
which the Option is then exercisable, except that no fraction of a Common Share
may be purchased upon the exercise of any Option. Restrictions relating to
exercise of an Option granted to an Employee that vest upon the achievement of
Performance Goals may not terminate sooner than one year from the date that the
Option is granted. If the elimination of restrictions relating to exercise of an
Option granted to an Employee is based only on the passage of time rather than
the achievement of Performance Goals, the period of time will be no shorter than
three years, except that the restrictions may be removed ratably during the
three-year period, on an annual basis, as determined by the Committee on the
date the Option is granted.

 
(b)
The Award Instrument may provide that specified Performance Goals must be
achieved as a condition to the exercise of any Option.

 
 
(c)
A Participant or, with respect to Nonqualified Options, any Transferee electing
to exercise an Option shall deliver to the Corporation (i) the Exercise Price
payable in accordance with Section 6.5 of the Plan and (ii) written notice of
the election that states the number of whole Common Shares with respect to which
the Participant is exercising the Option.

 
 
(d)
The exercise of an Option will result in the cancellation on a share-by-share
basis of any Tandem SAR granted under Section 7 of the Plan.

6.5       PAYMENT FOR COMMON SHARES.  Upon exercise of an Option by a
Participant or, with respect to Nonqualified Options, any Transferee, the
Exercise Price shall be payable by the Participant or Transferee in cash or in
such other form of consideration as the Committee determines may be accepted,
including without limitation, securities or other property, or any combination
of cash, securities or other property or, to the extent





--------------------------------------------------------------------------------





permitted by applicable law, by delivery by the Participant or Transferee (with
the written notice of election to exercise) of irrevocable instructions to a
broker registered under the 1934 Act promptly to deliver to the Corporation the
amount of sale or loan proceeds to pay the Exercise Price. The Committee, in its
sole discretion, may grant to a Participant or, with respect to Nonqualified
Options, any Transferee the right to transfer Common Shares acquired upon the
exercise of a part of an Option in payment of the Exercise Price payable upon
immediate exercise of a further part of the Option or to have the Company
withhold Common Shares with an aggregate Fair Market Value equal to the Exercise
Price.
6.6       CONVERSION OF INCENTIVE STOCK OPTIONS.  The Committee may at any time
in its sole discretion take such actions as may be necessary to convert any
outstanding Incentive Stock Option (or any installments or portions of
installments thereof) into a Nonqualified Option with or without the consent of
the Employee to whom that Incentive Stock Option was granted and whether or not
that Employee is an Employee at the time of the conversion.
6.7       DIVIDEND EQUIVALENTS.  No grant of Options may be accompanied by a
tandem award of dividend equivalents or provide for dividends, dividend
equivalents or other distributions to be paid on such Options.
7.        STOCK APPRECIATION RIGHTS.
7.1      GRANT OF SARS.
 
(a)
The Committee may authorize the granting (i) to any holder of an Option, of
Tandem SARs in respect of Options granted hereunder, and (ii) to any
Participant, of Free-Standing SARs. A Tandem SAR may be granted only in
connection with an Option. A Tandem SAR granted in connection with an Incentive
Stock Option may be granted only when the Incentive Stock Option is granted. A
Tandem SAR granted in connection with a Nonqualified Option may be granted
either when the related Nonqualified Option is granted or at any time thereafter
including, in the case of any Nonqualified Option resulting from the conversion
of an Incentive Stock Option, simultaneously with or after the conversion. A
Free-Standing SAR is not granted in tandem with an Option.

7.2      EXERCISE OF SARS. 
 
 
(a)
A Participant electing to exercise a SAR shall deliver written notice to the
Corporation of the election identifying the SAR and, with respect to Tandem
SARs, the related Option with respect to which the Tandem SAR was granted to the
Participant, and specifying the number of whole Common Shares with respect to
which the Participant is exercising the SAR. Upon exercise of a Tandem SAR, the
related Option shall be deemed to be surrendered to the extent that the Tandem
SAR is exercised. Restrictions relating to exercise of a SAR granted to an
Employee that vest upon the achievement of Performance Goals may not terminate
sooner than one year from the date that the SAR is granted. If the elimination
of restrictions relating to exercise of a SAR granted to an Employee is based
only on the passage of time rather than the achievement of Performance Goals,
the period of time will be no shorter than three years, except that the
restrictions may be removed ratably during the three-year period, on an annual
basis, as determined by the Committee on the date the SAR is granted.

 
 
(b)
The Committee may specify in the Award Instrument pursuant to which SARs are
granted that the amount payable on exercise of a SAR may not exceed a maximum
specified by the Committee in the Award Instrument.

 
 
(c)
No SAR granted under this Plan may be exercised more than ten years from the
date on which the SAR is granted.

 
 
(d)
No grant of SARs may be accompanied by a tandem award of dividend equivalents or
provide for dividends, dividend equivalents or other distributions to be paid on
such SARs.

 
 
(e)
SARs may be exercised only (i) on a date when the SAR is “in the money” (i.e.,
when there would be positive consideration received upon exercise of the SAR),
(ii) with respect to Tandem SARs, at a time and to the same extent as the
related Option is exercisable, (iii) with respect to Tandem SARs, unless
otherwise provided in the relevant Award Instrument, by surrender to the
Corporation, unexercised, of the related Option or any applicable portion
thereof, and (iv) in compliance with all restrictions set forth in the relevant
Award Instrument or specified by the Committee.

 





--------------------------------------------------------------------------------





 
(f)
The Committee may specify in the Award Instrument pursuant to which any SAR is
granted waiting periods and restrictions on permissible exercise periods in
addition to the restrictions on exercise set forth in this Section 7.

 
 
(g)
The Committee may specify in the Award Instrument pursuant to which SARs are
granted Performance Goals that must be achieved as a condition of the exercise
of such SARs.

 
 
(h)
Each Award Instrument pursuant to which Free-Standing SARs are granted shall
specify in respect of each Free-Standing SAR a Base Price, which shall be equal
to or greater than the Fair Market Value of the Common Shares subject to each
Free-Standing SAR on the date the Free-Standing SAR is granted.

7.3       PAYMENT FOR SARS.  The amount payable upon exercise of a SAR may be
paid by the Corporation in cash or in whole Common Shares (taken at their Fair
Market Value at the time of exercise of the SAR) or in a combination of cash and
whole Common Shares and the Committee may either grant to the Participant or
retain in the Committee the right to elect among those alternatives; provided,
however, that in no event shall the total number of Common Shares that may be
paid to a Participant pursuant to the exercise of a Tandem SAR exceed the total
number of Common Shares subject to the related Option.
7.4       TERMINATION, AMENDMENT, OR SUSPENSION OF SARS.  SARs shall terminate
and may no longer by exercised upon the first to occur of
 
(a)
with respect to Tandem SARs, the exercise or termination of the related Option,

 
 
(b)
any termination date specified by the Committee at the time of grant of the SAR,
or

 
 
(c)
with respect to Tandem SARs, the transfer by the Employee of the related Option.
In addition, the Committee may in its sole discretion at any time before the
occurrence of a Change of Control amend, suspend, or terminate any SAR
theretofore granted under the Plan without the holder’s consent; provided that,
in the case of amendment, no provision of the SAR, as amended, shall be in
conflict with any provision of the Plan.



8.       RESTRICTED STOCK.


8.1       CONDITIONS ON RESTRICTED STOCK.
 
(a)
In addition to the restrictions on disposition of Restricted Stock during the
Restriction Period, the Committee may provide in the Award Instrument with
respect to any Award of Restricted Stock other restrictions, conditions, and
contingencies, which other restrictions, conditions, and contingencies, if any,
may relate to, in addition to such other matters as the Committee may deem
appropriate, the achievement of Performance Goals measured in such manner as may
be specified by the Committee. The Committee may impose different restrictions,
conditions, and contingencies on separate Awards of Restricted Stock granted to
different Participants, whether at the same or different times, and on separate
Awards of Restricted Stock granted to the same Participant, whether at the same
or different times. The Committee may specify a single Restriction Period for
all of the Restricted Stock subject to any particular Award Instrument or may
specify multiple Restriction Periods so that the restrictions with respect to
the Restricted Stock subject to the Award will expire in stages according to a
schedule specified by the Committee and set forth in the Award Instrument.
Restrictions relating to Restricted Stock granted to an Employee that vests upon
the achievement of Performance Goals may not terminate sooner than one year from
the date that the Restricted Stock is granted. If the elimination of
restrictions relating to Restricted Stock granted to an Employee is based only
on the passage of time rather than the achievement of Performance Goals, the
period of time will be no shorter than three years, except that the restrictions
may be removed ratably during the three-year period, on an annual basis, as
determined by the Committee on the date the Restricted Stock is granted. For any
Qualified Performance-Based Award of Restricted Stock, no restrictions shall
lapse on any such Award until the Committee certifies, in writing, that the
requirements established as described in this Section 8.1(a) have been
satisfied.

 





--------------------------------------------------------------------------------





 
(b)
The Committee may specify in the Award Instrument pursuant to which the
Restricted Stock is granted, that any or all dividends or other distributions
paid on Restricted Stock during the Restriction Period be automatically deferred
and reinvested in additional shares of Restricted Stock, which may be subject to
the same restrictions as the underlying Award; provided, however, that dividends
or other distributions on Restricted Stock with restrictions that lapse as a
result of the achievement of Performance Goals shall be deferred until and paid
contingent upon the achievement of the applicable Performance Goals.

 
 
(c)
If so directed by the Committee, all certificates representing Restricted Stock
may be held in custody by the Corporation until all restrictions thereon shall
have lapsed, together with a stock power or powers executed by the Participant
in whose name such certificates are registered, endorsed in blank and covering
such Common Shares.

8.2       PAYMENT FOR RESTRICTED STOCK.  Each Participant to whom an Award of
Restricted Stock is made shall pay the Acquisition Price, if any, with respect
to that Restricted Stock to the Corporation not later than 30 days after the
delivery to the Participant of the Award Instrument with respect to that
Restricted Stock. If any Participant fails to pay any Acquisition Price with
respect to an Award of Restricted Stock within that 30 day period, the
Participant’s right under that Award shall be forfeited.
8.3       RIGHTS AS A SHAREHOLDER.  Upon payment by a Participant in full of the
Acquisition Price, if any, for Restricted Stock under an Award, the Participant
shall have all of the rights of a shareholder with respect to the Restricted
Stock, including voting and dividend rights, subject only to such restrictions
and requirements referred to in Section 8.1 of the Plan as may be incorporated
in the Award Instrument with respect to that Restricted Stock.


9.        RESTRICTED STOCK UNITS.


9.1       GRANT OS RESTRICTED STOCK UNITS.
 
(a)
Each grant or sale of Restricted Stock Units shall provide that the Restricted
Stock Units shall be subject to deferral and a risk of forfeiture, as determined
by the Committee on the date the Restricted Stock Units are granted. In
addition, restrictions relating to Restricted Stock Units granted to an Employee
that vest upon the achievement of Performance Goals may not terminate sooner
than one year from the date that the Restricted Stock Units are granted. If the
elimination of restrictions relating to Restricted Stock Units granted to an
Employee is based only on the passage of time rather than the achievement of
Performance Goals, the period of time will be no shorter than three years,
except that the restrictions may be removed no sooner than ratably on an annual
basis during the three-year period as determined by the Committee on the date
the Restricted Stock Units are granted. For any Qualified Performance-Based
Award of Restricted Stock Units, no restrictions shall lapse on any such Award
until the Committee certifies, in writing, that the requirements established as
described in this Section 9.1(a) have been satisfied.

 
 
(b)
Each Participant to whom an Award of Restricted Stock Units is made shall pay
the Acquisition Price, if any, with respect to those Restricted Stock Units to
the Corporation not later than 30 days after delivery to the Participant of the
Award Instrument with respect to the Restricted Stock Units being granted. If
any Participant fails to pay any Acquisition Price with respect to an Award of
Restricted Stock Units within that 30 day period, the Participant’s right under
that Award shall be forfeited.

9.2       PAYMENT FOR RESTRICTED STOCK UNITS.  The Corporation shall pay each
Participant who is entitled to payment for Restricted Stock Units an amount for
those Restricted Stock Units (a) in cash, (b) in Common Shares, or (c) any
combination of the foregoing, and the Committee may either grant to the
Participant or retain in the Committee the right to elect among those
alternatives.
9.3       RIGHTS AS A SHAREHOLDER.  During any time that the Restricted Stock
Units are outstanding, the Participant shall have no right to transfer any
rights under his or her Award, shall have no rights of ownership in the Common
Shares deliverable upon payment of the Restricted Stock Units and shall have no
right to vote them, but, to the extent permitted by Section 409A of the Code,
the Committee may, at or after the date on which the Restricted Stock Units are
granted, authorize the payment of dividend equivalents on such Common Shares
underlying the Restricted Stock Units on either a current or deferred or
contingent basis, either in cash or in additional Common
Shares; provided, however, that dividends or other distributions on Common
Shares underlying Restricted Stock Units with restrictions that lapse as a
result of the achievement of Performance Goals shall be deferred until and paid
contingent upon the achievement of the applicable Performance Goals.





--------------------------------------------------------------------------------





 
10.      PERFORMANCE SHARES AND PERFORMANCE UNITS.
10.1    DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE SHARES AND
PERFORMANCE UNITS.  The Committee shall have full discretion to select the
Participant to whom Awards of Performance Shares and Performance Units are made,
the number of Performance Shares or Performance Units to be granted to any
Participant so selected, the kind and level of the Performance Goals, the dates
on which each Performance Period shall begin and end, and to determine the form
and provisions of the Award Instrument to be used in connection with any Award
of Performance Shares or Performance Units.
10.2    CONDITIONS TO PAYMENT FOR PERFORMANCE SHARES AND PERFORMANCE UNITS.
 
(a)
Unless otherwise provided in the relevant Award Instrument, a Participant must
be employed by, or providing services to, the Corporation or a Subsidiary on the
last day of a Performance Period to be entitled to payment for any Performance
Shares or Performance Units.

 
 
(b)
The Committee may establish, from time to time, one or more formulas to be
applied against the Performance Goals to determine whether all, some portion but
less than all, or none of the Performance Shares or Performance Units granted
with respect to the Performance Period are treated as earned pursuant to any
Award. A Participant will be entitled to receive payments with respect to any
Performance Shares and Performance Units only to the extent that those
Performance Shares or Performance Units, as the case may be, are treated as
earned under one or more such formulas. The Performance Period with respect to
any Award of Performance Shares or Performance Units granted to an Employee
shall be no less than one year. For any Qualified Performance-Based Award of
Performance Shares or Performance Units, no Participant will be entitled to
receive payments with respect to such Award until the Committee certifies, in
writing, that the requirements established as described in this Section 10.2(b)
have been satisfied. The Committee may at the date of grant of Performance
Shares provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional Common Shares subject in all cases to payment on
a deferred and contingent basis based on the Participant’s earning of the
Performance Shares with respect to which such dividend equivalents are paid.

10.3     PAYMENT FOR PERFORMANCE SHARES AND PERFORMANCE UNITS.  The Corporation
shall pay each Participant who is entitled to payment for Performance Shares or
Performance Units earned with respect to any Performance Period an amount for
those Performance Shares or Performance Units, as the case may be, (a) in cash,
(b) in Common Shares, or (c) any combination of the foregoing, and the Committee
may either grant to the Participant or retain in the Committee the right to
elect among those alternatives.
11.      OTHER AWARDS
 
11.1     The Committee may, subject to limitations under applicable law, grant
to any Participant such Other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of such shares,
including, without limitation, unrestricted Common Shares, or Common Shares
subject to transfer restrictions and/or deferred delivery, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Shares, purchase rights for Common Shares, Awards with value and payment
contingent upon performance of the Corporation or specified Subsidiaries,
affiliates or other business units thereof or any other factors designated by
the Committee, and Awards valued by reference to the book value of Common Shares
or the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Corporation. The Committee shall
determine the terms and conditions of such Awards. Common Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 11 shall be purchased for such consideration, paid for at such time, by
such methods, and in such forms, including, without limitation, cash, Common
Shares, other Awards, notes or other property, as the Committee shall determine.
For any Qualified Performance-Based Award in the form of an Other Award, no
Employee will be entitled to receive payments with respect to such Award until
the Committee certifies, in writing, that the requirements established for such
Award have been satisfied.
11.2    Cash awards, as an element of or supplement to any other Award granted
under the Plan, may also be granted pursuant to this Section 11.
11.3    The Committee may grant Common Shares as a bonus or in lieu of other
compensation to a Participant, or may grant Other Awards in lieu of obligations
of the Corporation or a Subsidiary to pay cash or





--------------------------------------------------------------------------------





deliver other property (including Common Shares) under the Plan, a Deferred
Compensation Plan or under other plans or compensatory arrangements, subject to
such terms as shall be determined by the Committee in a manner that complies
with Section 409A of the Code.
11.4    Except as otherwise provided pursuant to a Deferred Compensation Plan,
if the earning or vesting of, or elimination of restrictions applicable to, an
Other Award granted to an Employee is based only on the passage of time rather
than the achievement of Performance Goals, the period of time shall be no
shorter than three years, except that the restrictions may be removed no sooner
than ratably on an annual basis during the three-year period as determined by
the Committee at the date of grant. Except as otherwise provided pursuant to the
a Deferred Compensation Plan, if the earning or vesting of, or elimination of
restrictions applicable to, an Other Award granted to an Employee is based on
the achievement of Performance Goals, the earning, vesting or restriction period
may not terminate sooner than one year from the date of grant.
12.      TERMINATION OF EMPLOYMENT.  After an Employee’s Employment Termination
Date, the rules set forth in this Section 12 shall apply unless otherwise
provided in the relevant Award Instrument or a Deferred Compensation Plan, as
applicable, or as determined by the Committee, at the Employment Termination
Date or thereafter. All factual determinations with respect to the termination
of an Employee’s employment that may be relevant under this Section 12 shall be
made by the Committee in its sole discretion.
12.1    VOLUNTARY RESIGNATION; TERMINATION FOR CAUSE.  Upon an Employee’s
Voluntary Resignation or Termination For Cause all Awards that are not otherwise
exercisable and/or vested shall be forfeited as of the date of the Employment
Termination Date. Upon an Employee’s Voluntary Resignation, unless otherwise
provided in the relevant Award Instrument, the Employee or, with respect to
Nonqualified Options, any Transferee shall have the right (i) during the period
ending six months after the Employment Termination Date, but not later than the
Option Expiration Date, to exercise any Options (even though exercise of any
Incentive Stock Option more than three months after the Employment Termination
Date may cause the Option to fail to qualify for Incentive Stock Option
treatment under the Code) and related Tandem SARs that were outstanding on the
Employment Termination Date if and to the same extent as those Options and
Tandem SARs were exercisable by the Employee or Transferee (as the case may be)
on the Employment Termination Date, and (ii) during the period ending six months
after the Employment Termination Date, but not later than the date any
Free-Standing SAR expires, to exercise any Free-Standing SARs that were
outstanding on the Employment Termination Date if and to the same extent as
those Free-Standing SARs were exercisable by the Employee on the Employment
Termination Date.
12.2    TERMINATION DUE TO CERTAIN RETIREMENTS.  Upon any termination of an
Employee’s employment with the Corporation or any Subsidiary under the
circumstances described in subsections (a) or (b), below, the following will
provisions will apply:
 
 
(a)
If the Employee terminates on or after attaining age 55 and completion of at
least five years of service:

 
(i)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based solely upon the passage of time;

 
(ii)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based upon the attainment of Performance Goals, with the
proration and settlement of such Awards as set forth in the applicable Award
Instrument; and

 
(iii)
the Employee or, with respect to Nonqualified Options, any Transferee shall have
the right to exercise, from time to time during the period ending five years
after the Employment Termination Date, but not later than the Option Expiration
Date or expiration date of the Free-Standing SAR, as the case may be, all
Options and/or SARs that were exercisable as of, or that become exercisable
after, the Employment Termination Date (even though exercise of any Incentive
Stock Option more than three months after the Employment Termination Date may
cause the Option to fail to qualify for Incentive Stock Option treatment under
the Code).

 
 
(b)
If the Employee terminates on or after attaining age 60 and completion of at
least ten years of service:

 





--------------------------------------------------------------------------------





 
(i)
the Employee shall continue to vest in all Awards whose vesting and/or
exercisability was based solely upon the passage of time and which were granted
one year or more prior to the Employee’s termination on or after attaining age
60 and completion of at least ten years of service;

 
 
(ii)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based solely upon the passage of time and which were granted
less than one year prior to the Employee’s termination on or after attaining age
60 and completion of at least ten years of service;

 
 
(iii)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based solely upon the passage of time;

 
 
(iv)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based upon the attainment of Performance Goals, with the
proration and settlement of such Awards as set forth in the applicable Award
Instrument; and

 
 
(v)
the Employee or, with respect to Nonqualified Options, any Transferee shall have
the right to exercise, from time to time during the period ending five years
after the Employment Termination Date, but not later than the Option Expiration
Date or expiration date of the Free-Standing SAR, as the case may be, all
Options and/or SARs that were exercisable as of, or that become exercisable
after, the Employment Termination Date (even though exercise of any Incentive
Stock Option more than three months after the Employment Termination Date may
cause the Option to fail to qualify for Incentive Stock Option treatment under
the Code).

12.3    TERMINATION DUE TO DISABILITY.  Upon any termination of an Employee’s
employment due to Disability: 
 
(a)
the Employee shall continue to vest in all Awards whose vesting and/or
exercisability was based solely upon the passage of time;

 
(b)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based upon the attainment of Performance Goals, with the
proration and settlement of such Awards as set forth in the applicable Award
Instrument; and

 
 
(c)
the Employee, the Employee’s attorney in fact or legal guardian or, with respect
to Nonqualified Options, any Transferee shall have the right to exercise, from
time to time during the period ending five years after the Employment
Termination Date, but not later than the Option Expiration Date or expiration
date of the Free-Standing SAR, as the case may be, all Options and/or SARs that
were exercisable as of, or that become exercisable after, the Employment
Termination Date (even though exercise of any Incentive Stock Option more than
one year after the Employment Termination Date may cause the Option to fail to
qualify for Incentive Stock Option treatment under the Code).

 
12.4    DEATH OF AN EMPLOYEE.  Upon an Employee’s death while employed by the
Corporation or a Subsidiary or within any of the periods referred to in any
Section 12.1, 12.2, or 12.3 of the Plan:
 
 
(a)
the Employee’s estate shall continue to vest in all Awards whose vesting and/or
exercisability was based solely upon the passage of time;

 
 
(b)
the Employee’s estate shall vest in a pro rata portion of all Awards whose
vesting and/or exercisability was based upon the attainment of Performance
Goals, with the proration and settlement of such Awards as set forth in the
applicable Award Instrument;

 





--------------------------------------------------------------------------------





 
(c)
the Employee’s executor or administrator, the person or persons to whom the
Employee’s rights under any Option or SAR are transferred by will or the laws of
descent and distribution or, with respect to Nonqualified Options, any
Transferee, shall have the right to exercise, from time to time during the
period ending four years after the date of the Employee’s death, but not later
than the Option Expiration Date or expiration date of the Free-Standing SAR, as
the case may be, all Options and/or SARs that were exercisable as of, or that
become exercisable after, the Employee’s death (even though exercise of any
Incentive Stock Option more than one year after the Employee’s death may cause
the Option to fail to qualify for Incentive Stock Option treatment under the
Code); and

 
 
(d)
if the Option Expiration Date of any Nonqualified Option that had not expired
before the Employee’s death would otherwise expire before the first anniversary
of the Employee’s death, that Option Expiration Date shall automatically be
extended to the first anniversary of the Employee’s death or such other date as
provided in the relevant Award Instrument provided that the Option Expiration
Date shall not be extended beyond the date that is ten years from the date on
which the Option was granted;

12.5     TERMINATION UNDER LIMITED CIRCUMSTANCES.  If the Employee Terminates
Under Limited Circumstances:
 
 
(a)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based solely upon the passage of time;

 
 
(b)
the Employee shall vest in a pro rata portion of all Awards whose vesting and/or
exercisability was based upon the attainment of Performance Goals, with the
proration and settlement of such Awards as set forth in the applicable Award
Instrument; and

 
 
(c)
the Employee or, with respect to Nonqualified Options, any Transferee shall have
the right to exercise, from time to time during the period ending three years
after the Employment Termination Date, but not later than the Option Expiration
Date or expiration date of the Free-Standing SAR, as the case may be, all
Options and/or SARs that were exercisable as of, or that become exercisable
after, the Employment Termination Date (even though exercise of any Incentive
Stock Option more than three months after the Employment Termination Date may
cause the Option to fail to qualify for Incentive Stock Option treatment under
the Code).

13.       ACCELERATION AFTER A CHANGE OF CONTROL.  Notwithstanding anything in
this Plan to the contrary, unless otherwise specified in the relevant Award
Instrument, if, within two years following the date of a Change of Control, an
Employee’s employment with the Corporation terminates for any reason other than
a Voluntary Resignation or a Termination for Cause (and other than in connection
with the Employee’s retirement as provided in Section 12.2, Disability as
provided in Section 12.3 or death as provided in Section 12.4), then each Award
granted to such Employee prior to the Change of Control that then remains
outstanding shall be automatically treated as follows:
 
(a)
any outstanding Option shall become immediately exercisable in full;

 
 
(b)
Tandem SARs related to any such Options shall also become immediately
exercisable in full;

 
 
(c)
any outstanding Free-Standing SAR shall become exercisable in full;

 
 
(d)
the Restriction Period with respect to all outstanding Awards of Restricted
Stock shall immediately terminate;

 
 
(e)
the restrictions, conditions or contingencies on any Restricted Stock Units
shall immediately terminate;

 
 
(f)
unless otherwise provided pursuant to a Deferred Compensation Plan, the
restrictions, conditions or contingencies on any Other Awards shall immediately
terminate; and

 
 
(g)
the restrictions, conditions, or contingencies on any Performance Shares and
Performance Units shall be modified in such manner as the Committee may specify
to give the Employee the benefit of those Performance Shares or Performance
Units through the date of termination.






--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, if within two years after a
Change of Control an Employee’s Employment Termination Date occurs other than as
a result of a Voluntary Resignation or a Termination for Cause, unless otherwise
provided in the relevant Award Instrument, the Employee, or with respect to
Nonqualified Options any Transferee, shall have the right, during the Extended
Period, but not later than the Option Expiration Date or the date of expiration
of Free-Standing SARs, as the case may be, to exercise any Options and related
SARs that were outstanding on the Employment Termination Date if and to the same
extent as those Options and SARs were exercisable by the Employee or Transferee
(as the case may be) on the Employment Termination Date (even though, in the
case of Incentive Stock Options, exercise of those Options more than three
months after the Employment Termination Date may cause the Option to fail to
qualify for Incentive Stock Option treatment under the Code). As used in the
immediately preceding sentence, the term “Extended Period” means the longer of
the period that the Option or SAR would otherwise be exercisable in the absence
of the immediately preceding sentence or the period ending with second
anniversary of the Employee’s Employment Termination Date.
 
14.      RESTRICTIONS.
14.1    ASSIGNMENT AND TRANSFER.  Nonqualified Options may not be assigned or
transferred (other than by will or by the laws of descent and distribution)
unless the Committee, in its sole discretion, determines to allow such
assignment or transfer and, if the Committee determines to allow any such
assignment or transfer, the Transferee shall have the power to exercise such
Nonqualified Option in accordance with the terms of the Award and the provisions
of the Plan. No Incentive Stock Option, SAR, Restricted Stock during the
Restriction Period, Restricted Stock Unit, Performance Share or unvested Other
Award may be transferred other than by will or by the laws of descent and
distribution. In no event may any Award granted under the Plan be transferred
for value.
 
During an Employee’s lifetime, only the Employee (or in the case of incapacity
of an Employee, the Employee’s attorney in fact or legal guardian) may exercise
any Incentive Stock Option or SAR.
14.2     FURTHER RESTRICTIONS.  The Committee may specify at the date of grant
of any Award that part or all of the Common Shares that are (i) to be issued or
transferred by the Corporation upon the exercise of Options or SARs, upon the
termination of any period of deferral applicable to Restricted Stock Units or
upon payment under any grant of Performance Shares, Performance Units or Other
Awards or (ii) no longer subject to the Restriction Period, will be subject to
further restrictions on transfer.
15.      ADJUSTMENT UPON CHANGES IN COMMON SHARES.  Automatically and without
Committee action, in the event of any stock dividend, stock split, or share
combination of the Common Shares, or by appropriate Committee action in the
event of any reclassification, recapitalization, merger, consolidation, other
form of business combination, liquidation, or dissolution involving the
Corporation or any spin-off or other distribution to shareholders of the
Corporation (other than normal cash dividends), appropriate adjustments to
 
 
(a)
the maximum number of Common Shares that may be issued under the Plan pursuant
to Section 5 of the Plan, the maximum number of Common Shares that may be issued
under the Plan pursuant to Incentive Stock Options as provided in Section 5 of
the Plan, and the maximum number of Common Shares with respect to which any
Employee may receive Awards during any calendar year or calendar years as
provided in Section 5 of the Plan, and

 
 
(b)
the number and kind of shares subject to, the price per share under, and the
terms and conditions of each then outstanding Award shall be made to the extent
necessary and in such manner that the benefits of Employees under all then
outstanding Awards shall be maintained substantially as before the occurrence of
such event.

Any such adjustment shall be conclusive and binding for all purposes of the Plan
and shall be effective, in the event of any stock dividend, stock split, or
share combination, as of the date of such stock dividend, stock split, or share
combination, and in all other cases, as of such date as the Committee may
determine. In the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each Option or SAR with an Exercise Price or Base
Price greater than the consideration offered in connection with any such
transaction or event or Change of Control, the Committee may in its sole
discretion elect to cancel such Option or SAR without any payment to the person
holding such Option or SAR; provided, however, that any such adjustment to the
number specified in Section 5.5(a) of the





--------------------------------------------------------------------------------





Plan will be made only if and to the extent that such adjustment would not cause
any Option intended to qualify as an Incentive Stock Option to fail so to
qualify.
Notwithstanding the foregoing: (i) any adjustments made pursuant to Section 15
of the Plan to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (ii) any adjustments made pursuant to
Section 15 of the Plan to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either continue not to be subject to
Section 409A of the Code or comply with the requirements of Section 409A of the
Code; and (iii) if any Award is subject to Section 409A of the Code, Section 15
of the Plan shall be applicable only to the extent specifically provided in the
Award Instrument and permitted pursuant to Section 27 of the Plan.
 
16.      PURCHASE FOR INVESTMENT.  Each person acquiring Common Shares pursuant
to any Award may be required by the Corporation to furnish a representation that
he or she is acquiring the Common Shares so acquired as an investment and not
with a view to distribution thereof if the Corporation, in its sole discretion,
determines that such representation is required to insure that a resale or other
disposition of the Common Shares would not involve a violation of the Securities
Act of 1933, as amended, or of applicable blue sky laws. Any investment
representation so furnished shall no longer be applicable at any time such
representation is no longer necessary for such purposes.
17.      WITHHOLDING OF TAXES. The Corporation will withhold from any payments
of cash made pursuant to the Plan such amount as is necessary to satisfy all
applicable Federal, state, and local and other withholding tax obligations.
Except as otherwise determined by the Committee, a Participant (or other person
exercising an Option with respect to withholding taxes upon exercise of such
Option) may elect, or the Committee may require such Participant or other
person, to satisfy, in whole or in part, any withholding tax obligation that may
arise in connection with the grant of an Award, the lapse of any restrictions
with respect to an Award, the acquisition of Common Shares pursuant to any
Award, or the disposition of any Common Shares received pursuant to any Award by
having the Corporation hold back some portion of the Common Shares that would
otherwise be delivered pursuant to the Award or by delivering to the Corporation
an amount equal to the withholding tax obligation arising with respect to such
grant, lapse, acquisition, or disposition in (a) cash, (b) Common Shares, or
(c) such combination of cash and Common Shares as the Committee may determine.
The Fair Market Value of the Common Shares to be so held back by the Corporation
or delivered by the Participant shall be determined as of the date on which the
obligation to withhold first arose.
18.      HARMFUL ACTIVITY.  If an Employee shall engage in any “Harmful
Activity” prior to or within twelve months after termination of employment with
Key, then (a) any shares of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or Other Awards held by the Employee that
have vested, (b) any Profits realized upon the exercise of any Covered Option or
SAR and (c) any Profits realized upon the sale of any vested shares of
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
or Other Awards, on or after one year prior to the termination of employment
with Key shall inure to the Corporation. The aforementioned restriction shall
not apply in the event that employment with Key terminates within two years
after a Change of Control of the Corporation if any of the following have
occurred: a relocation of an Employee’s principal place of employment more than
35 miles from an Employee’s principal place of employment immediately prior to
the Change of Control, a reduction in an Employee’s base salary after a Change
of Control, or termination of employment under circumstances in which an
Employee is entitled to severance benefits or salary continuation or similar
benefits under a change of control agreement, employment agreement, or severance
or separation pay plan. If any vested shares of Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units or Other Awards or any
Profits realized upon the exercise of any Covered Option or SAR or upon the sale
of any vested shares of Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or Other Awards inure to the benefit of the
Corporation in accordance with the first sentence of this paragraph, an Employee
shall provide all such forfeited Awards and pay all such Profits to the
Corporation within 30 days after first engaging in any Harmful Activity and all
Awards that have not yet vested and all unexercised Covered Options or SARs
shall immediately be forfeited and canceled. Consistent with the provisions of
Section 3 of the Plan, the determination by the Committee as to whether an
Employee engaged in Harmful Activity prior to or within six months after
termination of employment with Key shall be final and conclusive. Unless
otherwise provided in the relevant Award Instrument with specific reference
hereto, the provisions of this Section 18 shall apply to all Awards made under
the Plan.
 
A Harmful Activity shall have occurred if an Employee shall do any one or more
of the following:
 





--------------------------------------------------------------------------------





 
(a)
Use, publish, sell, trade or otherwise disclose Non-Public Information of Key
unless such prohibited activity was inadvertent, done in good faith and did not
cause significant harm to Key.

 
 
(b)
After notice from the Corporation, fail to return to Key any document, data, or
thing in an Employee’s possession or to which an Employee has access that may
involve Non-Public Information of Key.

 
 
(c)
After notice from the Corporation, fail to assign to Key all right, title, and
interest in and to any confidential or non-confidential Intellectual Property
which an Employee created, in whole or in part, during employment with Key,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property.

 
 
(d)
After notice from the Corporation, fail to agree to do any acts and sign any
document reasonably requested by Key to assign and convey all right, title, and
interest in and to any confidential or non-confidential Intellectual Property
which an Employee created, in whole or in part, during employment with Key,
including, without limitation, the signing of patent applications and
assignments thereof.

 
 
(e)
Upon an Employee’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with Key, solicit or entice for employment or hire
any Employee of Key.

 
 
(f)
Upon an Employee’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with Key, call upon, solicit, or do business with
(other than business which does not compete with any business conducted by Key)
any customer of Key an Employee called upon, solicited, interacted with, or
became acquainted with, or learned of through access to information (whether or
not such information is or was non-public) while employed at Key unless such
prohibited activity was inadvertent, done in good faith, and did not involve a
customer whom an Employee should have reasonably known was a customer of Key.

 
 
(g)
Upon an Employee’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with Key, engage in any business activity in
competition with Key in the same or a closely related activity that an Employee
was engaged in for Key during the one year period prior to the termination of
employment.

For purposes of this Section 18:
“Covered Option or SAR” means any Option or SAR granted under this Plan unless
the relevant Award Instrument expressly excludes the Option or SAR from the
provisions of this Section 18.
“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing.
“Key” shall mean the Corporation and its Subsidiaries collectively.
 
“Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as Key, and that of its customers or suppliers,
and that are not generally known by the public.
“Profit” shall mean, (1) with respect to any Covered Option or SAR, the spread
between the Fair Market Value of a Common Share on the date of exercise and the
Exercise Price or the Base Price, as the case may be, multiplied by the number
of shares exercised under the Covered Option or SAR; and (2) with respect to any
shares of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, any profit realized upon the sale of any Common Shares that
were acquired upon the vesting of such Awards.
19.      COMPENSATION RECOVERY POLICY.  Any Award granted to a Participant shall
be subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy adopted by the Corporation, including any such
policy that may be adopted to comply with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rules or regulations issued by the Securities and
Exchange Commission or any applicable securities exchange.
20.      AWARDS IN SUBSTITUTION FOR AWARDS GRANTED BY OTHER COMPANIES.  Awards,
whether Incentive Stock Options, Nonqualified Options, SARs, Restricted Stock,
Restricted Stock Units,





--------------------------------------------------------------------------------





Performance Shares, Performance Units or Other Awards, may be granted under the
Plan in substitution for awards held by employees of a company who become
Employees of the Corporation or a Subsidiary as a result of the merger or
consolidation of the employer company with the Corporation or a Subsidiary, or
the acquisition by the Corporation or a Subsidiary of the assets of the employer
company, or the acquisition by the Corporation or a Subsidiary of stock of the
employer company as a result of which it becomes a Subsidiary. The terms,
provisions, and benefits of the substitute Awards so granted may vary from the
terms, provisions and benefits set forth in or authorized by the Plan to such
extent as the Committee at the time of the grant may deem appropriate to
conform, in whole or in part, to the terms, provisions, and benefits of the
awards in substitution for which they are granted.
21.      LEGAL REQUIREMENTS.  No Awards shall be granted and the Corporation
shall have no obligation to make any payment under the Plan, whether in Common
Shares, cash, or any combination thereof, unless such payment is, without
further action by the Committee, in compliance with all applicable Federal and
state laws and regulations, including, without limitation, the Code and Federal
and state securities laws.
22.      MISCELLANEOUS.
22.1    AMENDMENTS. The Board, or a duly authorized committee thereof, may alter
or amend the Plan from time to time prior to its termination in any manner the
Board, or such duly authorized committee, may deem to be in the best interests
of the Corporation and its shareholders, provided, however, that if an amendment
to the Plan (i) would materially increase the benefits accruing to Participants
under the Plan, (ii) would materially increase the number of securities that may
be issued under the Plan, (iii) would materially modify the requirements for
participation in the Plan or (iv) must otherwise be approved by the shareholders
of the Corporation in order to comply with applicable law or the rules of the
New York Stock Exchange or, if the Common Shares are not traded on the New York
Stock Exchange, the principal national securities exchange upon which the Common
Shares are traded or quoted, then, such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained. Presentation of the Plan or any amendment thereof for shareholder
approval shall not be construed to limit the Corporation’s authority to offer
similar or dissimilar benefits in plans that do not require shareholder
approval.
 
The Committee shall have the authority to amend these terms and conditions
applicable to outstanding Awards
 
 
(a)
in any case where expressly permitted by the terms of the Plan or of the
relevant Award Instrument; or

 
 
(b)
in any other case with the consent of the Employee to whom the Award was
granted.

Except as expressly provided in the Plan or in the Award Instrument evidencing
the Award, the Committee may not, without the consent of the holder of an Award
granted under the Plan, amend the terms and conditions applicable to that Award
in a manner adverse to the interests of the Participant.
Notwithstanding the foregoing, except in connection with a corporate transaction
or event described in Section 15 of the Plan or with approval by the
shareholders of the Corporation, the terms of outstanding Awards may not be
amended to reduce the Exercise Price of outstanding Options or the Base Price of
outstanding SARs, and no outstanding Options or SARs may be cancelled in
exchange for other Awards, or cancelled in exchange for Options or SARs with an
Exercise Price or a Base Price that is less than the Exercise Price of the
original Options or the Base Price of the original SARs, as applicable, or
cancelled in exchange for cash, without approval by the shareholders of the
Corporation. This paragraph is intended to prohibit the repricing of
“underwater” Options and SARs and will not be construed to prohibit the
adjustments provided for in Section 15 of the Plan. Notwithstanding any
provision of the Plan to the contrary, this paragraph may not be amended without
approval by the shareholders of the Corporation.
22.2    DEFERRAL.  Subject to Section 27 of the Plan and to the extent permitted
by Section 409A of the Code, the Committee may permit Participants to elect to
defer the issuance of Common Shares or the settlement of Awards in cash under
the Plan pursuant to such rules, procedures or programs as it may establish for
purposes of the Plan. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts, to the extent permitted by Section 409A of the Code.
22.3    CONDITIONS.  The Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Participant of his or her right to receive a cash bonus





--------------------------------------------------------------------------------





or other compensation otherwise payable by the Corporation or a Subsidiary to
the Employee, subject to such terms as shall be determined by the Committee in a
manner that complies with Section 409A of the Code.
22.4    ACCELERATION.  If permitted by Section 409A of the Code, in the event of
a termination of employment by reason of death, disability, normal or early
retirement, or a Change of Control, of a Participant who holds an Option or SAR
not immediately exercisable in full, or any Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which any period of deferral has
not been completed, or any Performance Shares, Performance Units or Other Awards
that have not been fully earned, or who holds Common Shares subject to any
transfer restriction imposed pursuant to Section 14 of the Plan, the Committee
may, in its sole discretion, accelerate the time at which such Option or SAR may
be exercised or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse or the time when such period
of deferral will end or the time at which such Performance Shares, Performance
Units or Other Awards will be deemed to have been fully earned or the time when
such transfer restriction will terminate or may waive any other limitation or
requirement under any such Award; provided, however, that in the case of a
Qualified Performance-Based Award, acceleration is not permitted in the event of
normal or early retirement.
 
22.5    PLAN NONCONTRACTUAL.  Nothing herein contained shall be construed as a
commitment to or agreement with any person employed by the Corporation or a
Subsidiary to continue such person’s employment or service with the Corporation
or the Subsidiary, and nothing herein contained shall be construed as a
commitment or agreement on the part of the Corporation or any Subsidiary to
continue the employment or service or the annual rate of compensation of any
such person for any period. All Participants shall remain subject to discharge
to the same extent as if the Plan had never been put into effect.
22.6    INTEREST OF PARTICIPANTS.  Any obligation of the Corporation under the
Plan to make any payment at any future date merely constitutes the unsecured
promise of the Corporation to make such payment from its general assets in
accordance with the Plan, and no Participant (or person claiming an interest
through a Participant) shall have any interest in, or lien or prior claim upon,
any property of the Corporation or any Subsidiary by reason of that obligation.
22.7    FRACTIONAL SHARES.  The Corporation will not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.
22.8    FOREIGN EMPLOYEES.  In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals or who are
employed by or providing services to the Corporation or any Subsidiary outside
of the United States of America as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of the Plan as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of the Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Corporation may certify any such document as having been approved
and adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of the Plan as then in effect unless this Plan could
have been amended to eliminate such inconsistency without further approval by
the shareholders of the Corporation.
22.9    SPECIAL VESTING PROVISIONS.  Notwithstanding anything in the Plan to the
contrary, 5% of the maximum number of Common Shares that may be issued or
transferred under the Plan provided for in Section 5.2 of the Plan, as may be
adjusted under Section 15 of the Plan, may be used for Awards granted under
Sections 8 through 11 of the Plan that do not comply with the three-year vesting
requirements set forth in Sections 6.4(a), 7.2(a), 8.1(a), 9.1(a) and 11.4 of
the Plan or the one-year vesting requirements set forth in Sections 6.4(a),
7.2(a), 8.1(a), 9.1(a), 10.2(b) and 11.4 of the Plan.
23.      CLAIMS OF OTHER PERSONS.  The provisions of the Plan shall in no event
be construed as giving any person, firm, or corporation any legal or equitable
right against the Corporation or any Subsidiary, their officers, employees,
agents, or directors, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.
24.      ABSENCE OF LIABILITY.  No member of the Board or of the Board of
Directors of a Subsidiary, of the Committee, of any other committee of the
Board, or any officer or Employee of the Corporation or a Subsidiary shall be
liable for any act or action under the Plan, whether of commission or omission,
taken by any other member,





--------------------------------------------------------------------------------





or by any officer, agent, or Employee, or except in circumstances involving his
bad faith or willful misconduct, for anything done or omitted to be done by
himself or herself.
 
25.      SEVERABILITY.  The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
26.      GOVERNING LAW.  The provisions of the Plan shall be governed and
construed in accordance with the internal substantive laws of the State of Ohio.
27.      COMPLIANCE WITH SECTION 409A OF THE CODE.
27.1    To the extent applicable, it is intended that the Plan and any Awards
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
any Participant. The Plan and any Awards hereunder shall be administered in a
manner consistent with this intent. Any reference in the Plan to Section 409A of
the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
27.2    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and Awards
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and Awards hereunder may not be reduced by, or offset against, any amount owing
by a Participant to the Corporation or any of its affiliates.
27.3    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Corporation from time to time) and
(ii) the Corporation shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Corporation shall not pay such amount on the otherwise scheduled payment date
but shall instead pay it, without interest, on the tenth business day of the
seventh month after such separation from service.
27.4    Notwithstanding any provision of the Plan or any Award Instrument to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Committee reserves the right to make amendments to
the Plan and any Award Instrument as the Corporation deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, a Participant shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the
Participant or for the Participant’s account in connection with the Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Corporation nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Participant harmless from any or
all of such taxes or penalties.





